United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 April 15, 2005

                      ))))))))))))))))))))))))))         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41197

                      ))))))))))))))))))))))))))

 P. BORDAGES-ACCOUNT B, L.P.; BORDAGES COMPANY; ROBERT F. FORD,

                       Plaintiffs-Appellants,

                                 v.

                        AIR PRODUCTS, L.P.,

                        Defendant-Appellee.


          Appeals from the United States District Court
                for the Eastern District of Texas
                         1:04-cv-128-mac


Before SMITH, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants P. Bordages-Account B, L.P.; Bordages

Company; and Robert F. Ford (collectively, “Appellants”) appeal

the district court’s grant of partial summary judgment in favor

of Defendant-Appellee Air Products, L.P.1 and the court’s denial

     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
     1
      Air Products’ motion for partial summary judgment did not
address the issue of whether Air Products had the right to
operate a pipeline on another piece of land owned by Plaintiff-
Appellant Ford. The parties settled their dispute with regard to
that issue, and the district court entered final judgment in
favor of Air Products.

                                  1
of Appellants’ motion for summary judgment.   Appellants own

pieces of land burdened by pipeline easements.    Air Products is

the current owner of the easements and operator of the pipelines.

     The easements allow for the “transportation of oil,

petroleum, gas, the products of each of the same, water,

other liquids and gases, and mixtures of any of the foregoing.”

(Emphasis added).   Air Products transports hydrogen through the

pipelines.   The main issue in this case is whether the language

“gas” and “other . . . gases” includes hydrogen.

     In C&E Land Co. v. Air Products LP, 401 F.3d 602 (5th Cir.

2005), we decided this precise question in the affirmative.    The

language in the pipeline easements in C&E Land was identical to

the language of the easements in this case.   Id. at 603.   There,

we held that “the language of the easement . . . unambiguously

allows Air Products to transport hydrogen,” because the plain

meaning of “gas” and “other . . . gases” includes hydrogen.     Id.

C&E Land controls this case.   Accordingly, we hold that the

easement allows for the transportation of hydrogen.

     Appellants also argue that their motion for summary judgment

should have been granted because they own the surface fee title

to the pipeline strips.   Appellants cite Davidson v. Gelling, 263
S.W.2d 940 (Tex. 1954), and, without more, state that “judgment

should be entered in accordance with Davidson.”    It is not clear

how Davidson supports Appellants’ case, however, nor have


                                 2
Appellants provided us with any explanation.   In short,

Appellants’ briefing of this issue is insufficient.    Therefore,

they have waived this argument.   See FED. R. APP. P. 28(a)(9)(A).

     For the foregoing reasons, we AFFIRM the judgment of the

district court granting partial summary judgment in favor of Air

Products and denying Appellants’ motion for summary judgment.

     AFFIRMED.




                                  3